UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6806


STATE OF NORTH CAROLINA,

                     Plaintiff - Appellee,

              v.

NATHANIEL R. WEBB,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:18-cr-00181-BO-1)


Submitted: August 17, 2018                                        Decided: August 29, 2018


Before GREGORY, Chief Judge, NIEMEYER and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel R. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel R. Webb appeals the district court’s orders remanding this action to

state court and denying Webb’s motion to reconsider pursuant to Fed. R. Civ. P. 59(e).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See North Carolina v. Webb, No. 5:18-cr-00181-BO-

1 (E.D.N.C. May 16, 2018 & June 25, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2